Citation Nr: 9924833	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  96-09 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a duodenal ulcer.

2.  Entitlement to service connection for coronary artery 
disease secondary to service-connected rheumatic fever.

3.  Entitlement to an increased (compensable) evaluation for 
the residuals of rheumatic fever.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TRIU).


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from November 1951 to November 
1955.  This constitutes service during a period of war, but 
there was no combat service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating actions of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO) which have denied entitlement to the 
benefits sought on appeal.  The case is now ready for 
appellate review.


FINDINGS OF FACT

1.  Entitlement to service connection for duodenal ulcer was 
denied by the Board in a decision issued in January 1964.

2.  The essential basis for the 1964 Board denial of service 
connection for duodenal ulcer was that a preponderance of the 
evidence was against a finding that the veteran incurred a 
duodenal ulcer at any time during or within one year after he 
was separated from service.

3.  The evidence presented and secured since the time of the 
January 1964 denial of service connection for a duodenal 
ulcer is not material or probative of the essential question 
presented as to whether the veteran incurred a duodenal ulcer 
at any time during or within one year after service, 
arguments presented by the veteran and a lay witness are 
entirely cumulative of arguments made at the time of the 
initial denial of service connection for duodenal ulcer, and 
no competent evidence presented to reopen the claim shows 
that the veteran has a duodenal ulcer at present.

4.  The veteran did not have coronary artery disease at any 
time during or within one year after service and the remote 
onset of coronary artery disease, many years after service, 
is not shown by any clinical or other competent evidence on 
file to be causally related to any incident, injury or 
disease of active service, including the single episode of 
rheumatic fever in service in 1952.

5.  No clinical or other competent evidence on file shows 
that the veteran has any present residuals of an acute 
episode of rheumatic fever during service; there is no 
clinical or other competent evidence demonstrating that the 
veteran developed rheumatic heart disease as a result of 
rheumatic fever, no significant valvular heart disease is 
related to the veteran's acute episode of rheumatic fever 
during service.

6.  The veteran is in receipt of a 10 percent evaluation for 
anxiety reaction and a noncompensable evaluation for 
residuals of rheumatic fever, and he is neither objectively 
or subjectively precluded from gainful employment solely due 
to service-connected disability.


CONCLUSIONS OF LAW

1.  The January 1964 Board decision denying service 
connection for a duodenal ulcer is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 3.105 (1998).

2.  The evidence received in support of the veteran's 
application to reopen a claim for service connection for a 
duodenal ulcer is not new and material, and the claim for 
this benefit is not reopened.  38 U.S.C.A. §§ 5107(a), 5108, 
7104(b) (West 1991); 38 C.F.R. § 3.156(a) (1998); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

3.  The claim for service connection for coronary artery 
disease is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. §§  3.303, 3.310(a) (1998).

4.  The criteria for an increased (compensable) evaluation 
for service-connected residuals of rheumatic fever have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic 
Code 6309 (1998).

5.  The criteria for the award of a total rating for 
compensation based upon individual unemployability (TRIU) 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence - Service Connection for 
Duodenal Ulcer

Law and Regulation:  A claim for service connection which has 
previously been denied in a final decision may not be 
reopened unless new and material evidence is presented or 
secured.  38 U.S.C.A. § 7108.  New evidence, however, means 
more than evidence that was not previously physically of 
record, and is evidence that is more than merely cumulative.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
on the specific matter under consideration, which is neither 
cumulative nor redundant and which, by itself or in 
conjunction with the evidence previously assembled, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

In Evans v. Brown, 9 Vet. App. 273 (1996), the U.S. Court of 
Appeals for Veterans Claims (Court) held that to reopen a 
previously and finally disallowed claim, there must be new 
and material evidence presented or secured since the time the 
claim was finally denied on any basis.  Additionally, 
evidence considered to be new and material sufficient to 
reopen a claim should be evidence that tends to prove the 
merits of the claim that was the specified basis for the last 
final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that, for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or 
(2) inherently incredible.

In Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998), the Court 
of Appeals for the Federal Circuit overruled Colvin and its 
progeny as to the materiality element of the new and material 
test, by holding that the materiality test of the Court of 
Appeals for Veterans Claims "may be inconsistent with the 
underlying purposes and procedures of the veterans' benefits 
award scheme."  Hodge at 1360.  The Hodge decision 
specifically rejected the Colvin and Evans test for new and 
material evidence, namely, that there exist a "reasonable 
possibility that the new evidence, when reviewed in the 
context of all of the evidence, both new and old, would 
change the outcome."  The Federal Circuit stated that 
38 C.F.R. § 3.156(a) emphasized the importance of a complete 
evidentiary record for the evaluation of the veteran's claim 
rather than the effect of new evidence on the outcome.  Hodge 
at 1363.  The Federal Circuit specifically stated that any 
interpretative doubt must be resolved in the veteran's favor, 
and that the regulation imposed a lower burden to reopen than 
the older Colvin test.  Hodge at 1361, N. 1.

In Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the 
Court stated that the existence of a well-grounded claim no 
longer necessarily flowed from a determination that new and 
material evidence had been presented.  Put another way, the 
Court found that Hodge implicitly held that new and material 
evidence can have been presented, even though the underlying 
claim is not well grounded.  Consequently, if VA determines 
that new and material evidence has been presented, it must 
next determine, as part of its review of the former 
disposition of the claim under 38 U.S.C.A. § 5108, whether 
the appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.

In Winters v. West, 12 Vet. App. 203 (1999) (en banc), the 
Court held that Hodge  now required a three-step process in 
evaluating reopened claims.  First, it must be determined 
whether new and material evidence has been presented under 
38 C.F.R. § 3.156(a).  Second, if new and material evidence 
has been presented, immediately upon reopening, VA must then 
determine whether, based upon all of the evidence and 
presuming its credibility, the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, VA must evaluate the merits after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107 has been 
fulfilled.

Finally, the Board does not have jurisdiction to consider a 
claim which has been previously denied in a final decision 
unless new and material evidence has, in fact, been 
presented.  Except as provided in 38 U.S.C.A. § 5108, when a 
claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
line of duty.  38 U.S.C.A. §§ 1110, 1131.  Additionally, 
service connection for gastric, duodenal, or peptic ulcers 
may be established by affirmatively showing inception or 
aggravation during service or the onset of such disabilities 
to a compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings,  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic, or when the diagnoses of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that evidence pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

Facts:  After the veteran's separation from service in 
November 1955, he first filed a claim for service connection 
for rheumatic fever and a heart condition in February 1962.  
There was no claim for service connection for a duodenal 
ulcer.  In the original rating action issued by the RO in May 
1962, the RO granted service connection for an anxiety 
reaction found to have been incurred in service and for the 
residuals of rheumatic fever which occurred in service, but 
denied an implied claim for a duodenal ulcer and the veteran 
appealed that determination.  In January 1964, the Board 
issued a decision which considered all of the evidence of 
record on file at that time and the claim for service 
connection for a duodenal ulcer was denied because a 
preponderance of the evidence was against the claim.  The 
evidence considered was as follows:

In December 1953, the veteran was seen for complaints of 
dizzy spells and left chest pain.  In June 1954, he was seen 
for complaints of headaches and stomach upset.  He was 
described as being tense because he was unable to see his 
wife more than a few times a year.  He specifically reported 
that he did not have abdominal pain, but rather, a filled-up 
feeling after eating little.  His weight had been stable for 
the past six months.  These symptoms were believed to be 
related to emotional problems.  He complained of stomach 
pains, headaches, chest pains and dizzy spells again in 
September 1954.  In December 1954, examination resulted in no 
reported abnormality and the symptoms were considered to be 
functional.  He was given medication and returned to duty.  
He was referred for psychiatric consultation in April 1955 
and the report of this examination found that the veteran had 
repressed hostility, immaturity and a passive-aggressive 
personality disorder.  While it was opined that a peptic 
ulcer might be the basis for the veteran's symptoms, there 
was no confirmed diagnosis of any form of ulcer at any time 
during service.  

After service, the veteran reported receiving treatment from 
a private physician for an unrelated problem commencing in 
1956.  While this physician submitted a statement that he 
treated the veteran for vomiting in 1956 to 1960 and 1961, 
this report had no clinical or laboratory findings or 
diagnoses confirming any form of ulcer.  Another private 
physician reported that the veteran had been under his care 
for an acute and chronic duodenal ulcer since August 1961.  

The veteran was then examined by VA in 1962.  At that time, 
he specifically reported that he had similar symptoms, 
including vomiting, in the past but that they were isolated 
occasions about two to three times a year.  However, during 
the last six months, they had become more frequent, about one 
to two days a week.  An upper gastrointestinal series 
revealed what was believed to represent an active ulcer of 
the duodenal cap.  The veteran was also provided a 
psychiatric examination, during which he reported that he 
would at times become upset and would vomit.  The diagnosis 
was anxiety reaction.

Based upon this evidence, the Board, in its January 1964 
opinion, concluded that the veteran did not have any form of 
ulcer during or within one year after service.  While the 
veteran was shown to have symptoms possibly consistent with 
an ulcer during and shortly after service, there had been no 
diagnosis of an ulcer until 1961, some five years after the 
veteran was separated from service.  Instead, and consistent 
with the service medical records, post-service private 
medical evidence, and the first VA examinations after service 
in 1962, it was concluded that the veteran had an anxiety 
reaction which resulted in stomach upset symptoms.  However, 
the preponderance of the evidence did not demonstrate any 
ulcer during or within one year after service and an ulcer 
was not clinically related to service.  The veteran was, in 
fact, compensably evaluated for an anxiety reaction and has 
remained so evaluated ever since the initial award in 1962.  
That Board decision was final.

The veteran seeks to reopen a claim for service connection 
for a duodenal ulcer as part of his current appeal.  In 
support of this claim, he has essentially restated argument 
which was considered at the time of the initial Board 
decision; namely, that he had chronic symptoms of stomach 
upset during and shortly after service and that he later had 
a positive finding of duodenal ulcer by a private physician 
in 1961 and by VA in 1962.  The veteran argues that he did, 
in fact, manifest a duodenal ulcer during or in the first 
year after service and that he has had duodenal ulcers ever 
since service until present.  

Shortly after the Board issued its 1964 denial of service 
connection for duodenal ulcer, the veteran submitted medical 
records associated with his employment with U.S. Steel.  In 
September 1964, he personally completed a medical history 
form in which he denied frequent abdominal pain, indigestion 
or heartburn, loss of appetite, nausea or vomiting, and which 
denied recent loss of weight.  He also denied stomach ulcers 
or nervous stomach.  The veteran completed another personal 
history in association with this employment in November 1972 
and again indicated that he did not have any problem with 
frequent abdominal pain, with indigestion or heartburn, with 
loss of appetite, nausea or vomiting, or with stomach ulcers 
or a nervous stomach.

Also submitted were administrative employment records which 
documented the veteran having missed work on several 
occasions from April 1965 through April 1968 and which 
contain the veteran's own complaints of a history of ulcer 
and upset stomach due to ulcer and gastrointestinal upset.

A VA outpatient record from October 1969 contained the 
veteran's complaints of stomach pain, vomiting and dry heaves 
with a history of duodenal ulcer with initial evidence of 
same since "1962."  However, the veteran was subsequently 
provided an upper gastrointestinal series (UGI) which did not 
result in findings of any ulcer. 
An October 1969 VA X-ray study of the upper gastrointestinal 
tract was interpreted as showing that the duodenal bulb was 
somewhat irregular in contour and deformed.  It was believed 
that this was residual scarring of the duodenal bulb which 
was probably secondary to an old ulcer.  No current ulcer was 
identified.

Also on file is a considerable quantity of private and VA 
medical records.  A great deal of these records contain the 
veteran's own reported "history of" duodenal ulcer.  However, 
none of these records, commencing with the earliest evidence 
of VA outpatient treatment records from the mid 1980's 
through more recent times in the 1990's contains any actual 
confirmed finding or diagnosis of any continuing or further 
duodenal ulcer.  That is, aside from findings of a duodenal 
ulcer in the early 1960's, no medical evidence on file shows 
that the veteran has had any reoccurrence of duodenal or 
other type ulcer at any time thereafter.  While the veteran 
may have continuing symptoms of nausea, stomach upset or even 
vomiting, there is no confirmed clinical finding of duodenal 
ulcer at present.

For instance, in October 1994, the veteran was hospitalized 
for 10 days in a private hospital for acute and severe 
gastroenteritis.  He had just returned from a trip and had 
eaten a variety of foods along the way which may have caused 
the gastroenteritis.  A colonoscopy was performed which was 
interpreted as being normal and an upper gastrointestinal 
series was also performed and also failed to reveal any 
significant findings.  The veteran was successfully treated 
for his problems and discharged, but there was no finding of 
a duodenal ulcer.

In December 1995, the veteran submitted his own hand-written 
listing of job-related absenteeism from 1977 through 1982 in 
which he described reasons for being absent as due to 
stomach, diarrhea, sick, laryngitis, sore feet, ulcer, and 
other reasons.

Also submitted was a lay statement from a fellow service 
member who wrote in June 1996 that he was personally aware 
that the veteran had to take medication and had no appetite 
and had periodic vomiting during service.  He said the 
veteran was often relieved from shore patrol duty as a 
result.

In March 1999, the veteran testified at a personal hearing 
before the undersigned.  He argued that coronary artery 
disease and bypass graft surgery were caused by rheumatic 
fever in service.  He argued that a heart murmur, shortness 
of breath and dizziness were symptoms that he had during and 
ever since service which he argued are attributable to 
rheumatic fever.  He stated that he took medications for 
valvular heart disease which constituted blood thinners.  He 
said that there were records on file which said that coronary 
artery disease was caused by rheumatic fever.  Then he said 
that the doctors were not sure.  He said he had not worked 
since 1994.  He did not receive Social Security disability.  
He said he was treated for a duodenal ulcer immediately after 
service.  He said that duodenal ulcer was associated with 
hypertension.  He recently had coronary bypass graft surgery 
in December 1998.  He said that he developed an ulcer during 
active service.  He said that a corpsman told him during 
service that rheumatic fever would cause him problems with 
his heart later on.  He said he thought that he had a leaking 
heart valve, but that medication had cleared this.

Analysis:  No evidence submitted by or on behalf of the 
veteran to reopen a claim for service connection for duodenal 
ulcer since that claim was finally denied by the Board in 
1964 is new and material to reopen that claim.  The Board 
denied that claim initially on the basis that a preponderance 
of the evidence of record showed that no duodenal ulcer had 
been found to exist until approximately five or six years 
after service and, while the veteran may have had certain 
symptoms consistent with an ulcer during and within one year 
after service, there was no diagnosis or clinical finding of 
an ulcer during that same period.  No competent evidence 
submitted since the time of that last final denial shows or 
tends to show that the veteran actually had a duodenal ulcer 
during or within one year after service.  

First, the veteran's essential arguments regarding chronicity 
of "ulcer-like" symptoms during and shortly after service is 
clearly consistent with the evidence of those symptoms which 
was, in fact, considered by both the RO and the Board in 
their initial denials of the claim.  To that extent, the 
veteran's arguments are entirely consistent and thus 
cumulative with the evidence which was already on file and 
which was previously considered.  Additionally, the veteran's 
lay statements and that of a fellow service member's 
recollection of the veteran's symptoms during service lack 
the requisite competence and medical expertise to constitute 
a medical opinion relating symptoms to an actual disability.  
See Espiritu vv. Derwinski, 2 Vet. App. 492 (1992).  That is, 
neither the veteran nor any other lay witness is able to 
provide any competent opinion which relates particular 
symptoms to a medical causal origin.  Neither the veteran nor 
any other lay witness may competently provide evidence that 
certain gastrointestinal symptoms mean that the veteran, in 
fact, had an ulcer.  Neither the veteran's own hand-written 
list of employment absenteeism nor an employer's 
administrative records of such absenteeism may serve to 
provide competent evidence of the existence of a duodenal 
ulcer.  Even if these records did show the existence of an 
ulcer, such ulcer is first shown many years after service, 
and there is no competent clinical evidence relating such 
ulcer to any incident, injury or disease of active service.

Finally, there is simply no evidence since the time of the 
Board's 1964 denial of service connection for a duodenal 
ulcer, which clearly shows that the veteran has any current 
or continuing existence of duodenal ulcer.  It is noteworthy 
that VA outpatient treatment records from 1969 again confirm 
that duodenal ulcer was first diagnosed in "1962."  It is 
also noteworthy that a VA upper gastrointestinal series from 
October 1969 revealed a duodenal bulb which was somewhat 
irregular in contour and deformed and which was interpreted 
as residual scarring of the duodenal bulb, "probably 
secondary to old ulcer."  This evidence revealed that while 
the veteran may, indeed, have had a duodenal ulcer in 1961 or 
1962, by 1969, it was healed, leaving a scarred duodenal 
bulb.  No further recurrence of duodenal ulcer is shown by 
any evidence on file.  Moreover, even if a current duodenal 
ulcer was demonstrated, the essential evidence relating such 
a finding to an incident or injury or initial incurrence 
during active service still remains absent.

Again, the veteran's claim for service connection for 
duodenal ulcer was initially denied because there was no 
evidence confirming such an ulcer during or within a year 
after service.  The first clinical evidence of a duodenal 
ulcer was 1961-1962, five years after service, and no 
clinical evidence related this to any incident of service.  
While the veteran claimed chronicity of symptoms, these 
symptoms were not shown to have resulted in an ulcer and were 
shown to be attributable to a chronic anxiety disorder and 
this disorder was, in fact, service connected with a 
compensable evaluation since the veteran filed an initial 
claim therefor in 1962.  

No evidence submitted since the time of the Board's 1964 
denial of service connection for a duodenal ulcer is new and 
material to reopen that claim, no evidence tends to prove the 
merits of the claim that was the specified basis for the last 
final disallowance of the claim, and no evidence shows that 
the veteran, in fact, has any continuing duodenal ulcer at 
present.  Accordingly, new and material evidence not having 
been received to reopen this claim, the appeal of this issue 
is denied.

II.  Service Connection - Coronary Artery Disease (CAD)

Additional Law and Regulation:  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected and, when thus 
established, the secondary condition shall be considered a 
part of the original condition.  38 C.F.R. § 3.310(a) (1998).

Except when otherwise provided, a person who submits a claim 
for VA benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  The Court has provided that a well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only possible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Where the issue 
presented in an application for service-connected disability 
is factual in nature, e.g., whether an incident or injury 
occurred in service, competent lay testimony, including a 
veteran's solitary testimony, my constitute sufficient 
evidence to establish a well-grounded claim under 38 U.S.C.A. 
§ 5107(a).  See Cartright v. Derwinski, 2 Vet. App. 24 
(1991).

However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
claimant cannot meet the burden imposed by § 5107(a) merely 
by presenting lay testimony because laypersons are not 
competent to offer expert medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions of medical causation cannot constitute sufficient 
evidence to render a claim well grounded under § 5107(a); if 
no cognizable evidence is submitted to support the claim, it 
cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).

The Court has established what may be referred to as a three-
pronged test in analyzing well-grounded claims.  In Caluza v. 
Brown, 7 Vet. App. 498 (1995), the Court held that in order 
for a veteran's claim for service connection to be well 
grounded, there must be competent evidence of:  (1) Current 
disability in the form of a medical diagnosis; (2) incurrence 
or aggravation of the disease or injury in service in the 
form of lay or medical evidence; and (3) a nexus or causal 
connection between inservice injury or disease or other 
service-connected disability and current disability in the 
form of medical evidence.  Finally, a claim that is not well 
grounded does not present a question of law or fact over 
which the Board has jurisdiction.  38 U.S.C.A. § 7105(d)(5); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

Facts:  There is no clinical diagnosis of coronary artery 
disease during or for many years after service.  During 
service in early 1952, the veteran was treated for 12 days 
for rheumatic fever, but there was no diagnosis of rheumatic 
heart disease and no abnormalities of the heart were 
identified (attributable to rheumatic fever or otherwise).  
All cardiac examinations and X-ray studies conducted during 
service were normal.  Complaints of dizzy spells, headache, 
chest pain, nausea and vomiting were attributed to 
emotional/psychiatric causes, and service connection was 
later allowed for anxiety.  Chest X-rays from December 1953 
showed that the heart and great vessels were within normal 
limits in size and configuration.  In September 1955, it was 
noted that the veteran had continuing complaints of dizzy 
spells and chest pain.  Physical examination of the chest and 
heart was normal.  The physical examination for service 
separation in November 1955 noted no disability of the heart 
and the chest X-ray was noted as being negative.  Similarly, 
there is no clinical evidence or diagnosis of heart 
disability, including coronary artery disease within one year 
after the veteran was separated from service.  The first VA 
special cardiac examination conducted after service in April 
1962 resulted in a diagnosis of no heart disease found.  

While the veteran continued to occasionally complain of chest 
pain, in association with other symptoms, these complaints 
were not chronic over the intervening years and there was no 
early diagnosis of coronary artery disease.  A private X-ray 
study from October 1994 was interpreted as showing the heart 
size was normal.  Another private X-ray study of February 
1995 was interpreted as showing that the heart was normal.  A 
February 1995 private exercise-test perfusion and resting 
function study of the veteran's heart resulted in an 
impression that the veteran had normal myocardial perfusion 
and left ventricular function.  At peak exercise, there was 
slightly reduced activity anteroapically which did not exceed 
significantly the threshold in the polar map.  It was felt 
that while this result "may represent coronary artery 
disease" with mild ischemia; the result was not very specific 
and might actually represent a normal variant as well.

In August 1996, the veteran was provided VA cardiovascular 
examination.  His past history of rheumatic fever in service 
was noted.  He had diabetes mellitus, peripheral vascular 
disease, chronic obstructive pulmonary disease/asthma, 
questionable coronary artery disease, questionable rheumatic 
heart disease, and a questionable heart attack in February 
1995.  The veteran's complaints of atypical chest pain for 
many years was discussed.  It was noted that the veteran had 
been admitted to a private hospital in February 1995 for 
atypical chest pain, but that he had been discharged as not 
having had a myocardial infarction.  Diagnostic studies 
resulted in findings that he had likely not had a heart 
attack.  The veteran's past cardiac echocardiograms were 
reviewed and found to reveal normal heart function and no 
significant heart valve pathology.  This physician clearly 
wrote that the veteran "may have coronary artery disease but 
this would not be related to a history of rheumatic fever."  
Chest pain might be secondary to coronary artery disease, but 
this was unclear.

The veteran received a private consultation in March 1998, at 
which time it was recorded that he had known coronary artery 
disease.  A recent coronary angiogram had apparently resulted 
in findings of blocked arteries.  It was also noted that he 
had had hypertension for the past six to ten years and had 
been on medication therefor.  He also had diabetes mellitus 
and was on oral hypoglycemic agents for the past six years.  
An electrocardiogram was within normal limits and a chest X-
ray showed no acute cardiopulmonary findings.  The impression 
was unstable angina pectoris, known coronary artery disease, 
rule out acute myocardial infarction which appeared unlikely, 
hypertension, and diabetes mellitus (type II).

In December 1998, the veteran was admitted to a private 
hospital for a coronary artery bypass graft as a result of 
total occlusion of the left anterior descending artery.

Analysis:  The veteran's claim for entitlement to service 
connection for coronary artery disease is not well grounded 
because there is no clinical evidence of such disorder at any 
time during or within one year after service.  There is no 
clinical or other competent evidence on file which shows that 
the onset of coronary artery disease, first demonstrated in 
the mid 1990's, 40 years after the veteran was separated from 
service, was in any way causally related to any incident, 
injury or disease of active service, including rheumatic 
fever.  

While the veteran contends, again, that he has had chronic 
similar symptoms, including chest pain, during and ever since 
service, the veteran lacks the requisite medical expertise to 
offer a competent clinical opinion that symptoms of chest 
pain were tantamount to proof of coronary artery disease.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the 
veteran had rheumatic fever in service, this disease is shown 
to have been acute and transitory, and resolved.  No 
disability of the heart is clinically confirmed in any 
medical evidence from service or for years thereafter.  
Coronary artery disease was not clinically confirmed until at 
least the mid 1990's, 40 years after the veteran was 
separated from service.  Most importantly, there is simply no 
clinical or other competent medical evidence which in any way 
shows or demonstrates that this remote onset of coronary 
artery disease is in any way causally related to any 
incident, injury or disease of active service, including 
rheumatic fever.  In fact, the August 1996 special 
cardiovascular examination report contains a clear statement 
that any coronary artery disease of the veteran would not be 
causally related to his history of rheumatic fever.  Because 
there is no clinical or other competent evidence which 
relates the remote onset of coronary artery disease to any 
incident, injury or disease of active service, including an 
acute episode of rheumatic fever during service in 1952, the 
veteran's claim for service connection for coronary artery 
disease is not well grounded.

Other Matter:  Although where claims are not well grounded, 
VA does not have a statutory duty to assist claimants in 
developing facts pertinent to their claims, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete the application.  This obligation 
depends upon the particular facts of the case and the extent 
to which the Secretary has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, (1995).  In this case, 
the RO has fulfilled its obligation in its statements of the 
case and in letters specifically requesting that the veteran 
produce evidence in support of his claims.  Additionally, the 
Board is informing the appellant of the evidence that is 
lacking and which is necessary to make this claim well 
grounded.

III.  Increased Rating - Residuals of Rheumatic Fever

Law and Regulations:  The VA Schedule for Rating Disabilities 
(Schedule) is used for evaluating the degree of disability in 
claims for disability compensation.  The provisions of the 
Schedule represent the average impairment in earning capacity 
in civil occupations resulting from those disabilities, as 
far as practicably can be determined.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  The basis of disability 
evaluations is the ability of the body as a whole or of a 
system or organ of the body to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.

The schedular criteria for evaluating cardiovascular disease 
was amended during the pendency of the present appeal.  
Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991), 
where a law or regulation changes after a claim has been 
filed, but before administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless congress provided otherwise.

The criteria for rating rheumatic fever are set forth at 38 
C.F.R. § 4.88b, Diagnostic Code 6309.  A 100 percent 
evaluation is provided for rheumatic fever as an active 
disease.  Thereafter, the disease is to be rated for 
residuals, such as heart damage under the appropriate system.  
38 C.F.R. § 4.88b, Diagnostic Code 6309, effective as of 
August 30, 1996.  The previous version provided for a 100 
percent rating for rheumatic fever as an established active 
generalized disease with constitutional symptoms.  Residuals 
were to be rated under the appropriate cardiac, 
musculoskeletal, neurological or other Diagnostic Code, e.g. 
7000, 5002, or 8105.  38 C.F.R. § 4.88b, Diagnostic Code 
6309, as in effect prior to August 30, 1996.

While service connection was originally granted in May 1962 
with reference to Diagnostic Code 6309 for rheumatic fever, 
the RO has, during the pendency of this appeal, rated the 
purported residuals of rheumatic fever under the criteria for 
evaluating rheumatic heart disease at 38 C.F.R. § 4.104, 
Diagnostic Code 7000.  

Criteria which has now been superseded but which was in 
effect during the pendency of this appeal included 38 C.F.R. 
§ 4.101 on rheumatic heart disease.  Rheumatic fever is an 
acute infectious disease, affecting the structures about the 
joints (though without permanent bone damage) and, 
frequently, the endocardium.  Children are, as a rule, 
affected, usually before the age of 20 years.  Seldom is the 
initial attack after 25 years.  The disease tends to recur, 
and serious heart trouble may follow with the first or a 
subsequent attack.  With acute rheumatic fever in service, 
perhaps without manifest damage to the heart, a subsequent 
recurrence of the infection should be accepted as service 
connected.  With even a few days' service, service connection 
may be given for an acute rheumatic fever and any cardiac 
residuals.  On the other hand, a mitral insufficiency without 
a history of rheumatic fever, chorea, or tonsillitis, or 
definite complication in service, must be considered as 
functional.  Aortic insufficiency with a history of rheumatic 
fever and manifestation within approximately 15 years from 
the date of syphilitic infection, if any, should generally be 
considered rheumatic and always so when there is associated 
mitral or aortic stenosis.  The subsequent progress of 
rheumatic heart disease, and the effect of superimposed 
arteriosclerotic or hypertensive changes cannot usually be 
satisfactorily disassociated or separated so as to permit 
differential service connection.  It is for this reason, in 
part, that great insistence is placed upon ascertainment of 
the service-connected disease as a true pathological entity.  
38 C.F.R. § 4.101, as in effect prior to January 12, 1998.

The now superseded criteria for evaluating rheumatic heart 
disease is that a 100 percent evaluation is warranted for 
active rheumatic heart disease and, with ascertainable 
cardiac manifestations, for a period of six months.  A 
100 percent evaluation is warranted for inactive rheumatic 
heart disease with evidence of definite enlargement of the 
heart confirmed by X-ray study and clinically; dyspnea on 
slight exertion; rales, pretibial pitting at the end of the 
day or other definite signs of beginning congestive failure; 
and more than sedentary employment precluded.  A 60 percent 
evaluation is warranted for inactive rheumatic heart disease 
when the heart is definitely enlarged, there is severe 
dyspnea on exertion, there is elevation of systolic blood 
pressure, or such arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia, and more 
than light manual labor is precluded.  A 30 percent 
evaluation is warranted for inactive rheumatic heart disease 
from the termination of an established service episode of 
rheumatic fever, or its subsequent recurrence, with cardiac 
manifestations, during the episode or recurrence, for three 
years, or diagnostic murmur with characteristic 
electrocardiogram manifestations or definite enlargement of 
the heart.  A 10 percent evaluation is warranted for inactive 
rheumatic heart disease with identifiable valvular lesion, 
slight, if any, dyspnea, the heart is not enlarged, following 
established active rheumatic heart disease.  

The new Schedular criteria for evaluation of what is now 
referred to as valvular heart disease (including rheumatic 
heart disease) was adopted in January 1998.  Valvular 
(rheumatic) heart disease during active infection with 
valvular heart damage and for three months following 
cessation of therapy for active infection warrants a 
100 percent evaluation.  Thereafter, with valvular heart 
disease (documented by findings on physical examination and 
either echocardiogram, Doppler echocardiogram or cardiac 
catheterization) resulting in chronic congestive heart 
failure, or work load of 3 METs or less resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of less than 30 percent 
also warrants a 100 percent evaluation.  Documented findings 
confirmed by diagnostic studies showing more than one episode 
of acute congestive heart failure in the past year or work 
load of greater than 3 METs but not greater than 5 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or left ventricular dysfunction with an ejection fraction of 
30 to 50 percent warrants a 60 percent evaluation.  Valvular 
heart disease documented by diagnostic studies resulting in a 
work load of greater than 5 but not greater than 7 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope 
or evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or X-ray warrants a 
30 percent evaluation.  Finally, valvular heart disease with 
documented findings by diagnostic studies showing a work load 
of greater than 7 but not greater than 10 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope or continuous 
medication required warrants a 10 percent evaluation.  
One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute.

Facts:  During service in late March 1952, the veteran was 
admitted to a service medical facility with an onset the 
previous day of painful, swollen ankles.  The joints were 
tender to touch and painful to walk on and temperature was 
100 degrees.  A history of tonsillitis the previous month was 
noted.  The diagnosis was rheumatic fever.  The veteran's 
heart sounds were normal.  He was transferred to the U.S. 
Naval Hospital at Guantanamo Bay, Cuba, for further 
treatment.  Records from the latter facility indicate that 
the veteran had hot, swollen ankle joints 48 hours before 
admission.  No other joints had been affected and there was 
no significant past history of arthropathy.  Physical 
examination was essentially negative.  The cardiac 
examination was negative.  There was a slight asymmetry of 
the ankles in that the left was somewhat larger than the 
right.  However, mobility was good.  During hospitalization, 
temperatures remained within normal limits.  White blood 
count, differential, urine and sed rate were in normal range.  
The veteran had been asymptomatic, afebrile and without 
evidence of disease for 10 days.  The veteran had rheumatic 
fever.  There was no clinical finding of rheumatic heart (or 
valvular) disease or any other heart disability resulting 
from this acute episode of rheumatic fever.  He was 
discharged and returned as fit for duty on April 7, 1952.  
The veteran had no other treatment for or recurrence of 
rheumatic fever at any time during service, nor are there any 
abnormal findings regarding the veteran's cardiovascular 
system during the remainder of military service.  An 
examination conducted in December 1953 noted no abnormalities 
of the heart and lungs.  A December 1953 chest X-ray showed 
that the heart and great vessels were within normal limits in 
size and configuration.  The physical examination for service 
separation noted that the heart was normal and an X-ray study 
of the chest was negative.

As noted above, the veteran filed a claim in 1962.  A VA 
cardiological examination in April 1962 found no heart 
disease.  Examination of his musculo-skeletal system revealed 
no red, hot, tender or swollen joints.  The RO granted 
service connection for rheumatic fever, but no residuals were 
shown and a noncompensable rating was assigned pursuant to 
Diagnostic Code 6309.  

A November 1979 VA echocardiogram was interpreted as 
revealing no evidence of mitral valve prolapse, left 
ventricular enlargement, or left ventricular dysfunction.  
All heart valves appeared normal.

Many years after service, the veteran developed hypertension, 
coronary artery disease, diabetes mellitus, chronic 
obstructive pulmonary disease/asthma.  However, a careful 
review of the clinical evidence on file fails to reveal any 
recurrence of rheumatic fever or any diagnosis of rheumatic 
heart disease or valvular heart disease at any time during or 
after service.

A private echocardiogram conducted in October 1994 was 
interpreted as revealing that all four chambers of the heart 
were of normal size and function.  The mitral valve, 
tricuspid, pulmonary and aortic valves all appeared 
intrinsically normal.  There were no masses, thrombi, 
vegetations, or pericardial effusions seen.

As mentioned above, X-ray studies of the chest and heart 
throughout the 1990's revealed that the heart was of normal 
size and configuration.  No heart enlargement has ever been 
documented.  A May 1995 VA echocardiogram was interpreted as 
showing that all heart chambers were normal.  The aortic 
valve was mildly thickened, but there was no evidence for 
stenosis.

In September 1995, the veteran was provided a VA 
cardiovascular examination.  Therein, it was noted that in 
February 1995, the veteran had been admitted to a private 
hospital for chest pain and to rule out a myocardial 
infarction (heart attack).  The discharge summary indicated 
the findings at the time particularly as related to the 
heart.  Diagnostic studies did not reveal any evidence of 
infarction.  Considering the atypical nature of the veteran's 
chest pain and associated symptoms with no electrocardiogram 
changes and normal cardiac enzymes, it was decided to subject 
him to a cardiac light stress test and profusion scanning.  
Also, as a result of the presence of a heart murmur, it was 
decided to do a Echo Doppler study which did not reveal any 
murmur or any cause for any murmur.  The stress test did not 
reveal any electrocardiogram changes and he exercised to 
greater than 7.7 METs.  Cardiac profusion at rest did not 
reveal any profusion defects.  At exercise, there was 
slightly decreased profusion through the apical portion of 
the let ventricle.  This, per the nuclear cardiologist, may 
have represented coronary artery disease with mild ischemia.  
However, it was thought that it was not very specific and 
could very well be a normal variant.  The Doppler revealed a 
normal left ventricular ejection fraction and mild concentric 
hypertrophy.  There was no evidence of mitral regurgitation 
or any significant aortic valve obstruction.  The conclusion 
from this examination, including a review of the veteran's 
private medical records, was that there was no significant 
heart valve pathology and therefore, no significant cardiac 
residuals of rheumatic fever in particular.  This was 
especially so as demonstrated by the normal Doppler echo 
study done at the private hospital.  This physician noted 
that heart murmurs may be due to mild valvular dysfunction 
for a variety of reasons.

In August 1996, the veteran was provided with another VA 
cardiovascular examination.  Again, his admission to a 
private hospital in February 1995 was discussed and it was 
again concluded that the veteran had not had a myocardial 
infarction at that time.  Stress tests of September 1995 and 
December 1995 and an echocardiogram of May 1995 resulted in 
no evidence of significant mitral regurgitation or 
significant valvular defect.  This examination, including a 
review of the veteran's private and VA medical records, 
resulted in a conclusion that the veteran had cardiac echo 
reports which revealed normal heart function and no 
significant heart valve pathology.  This indicated that there 
was no significant cardiac residuals of rheumatic fever and 
that the veteran's symptoms could not be explained by 
rheumatic valvular abnormalities.  Furthermore, the veteran 
either did not have a myocardial infarction or had had a very 
small non-Q-wave myocardial infarction with no 
electrocardiogram changes.  This physician again stated that 
the veteran might have coronary artery disease, but this 
would not be related to a history of rheumatic fever.

Private medical records from the Methodist Hospital from 1998 
confirm that the veteran had coronary artery disease and that 
the occlusion became so significant that he needed a coronary 
artery bypass graft later that year.  However, none of these 
records relate coronary artery disease to the veteran's 
rheumatic fever during service and none of these records 
document the existence of any residuals of rheumatic fever or 
continuing rheumatic heart disease or valvular hart disease.

VA myocardial perfusion imaging performed in February 1998 
recorded that the veteran achieved 98 percent of the maximum 
predicted heart rate in the treadmill exercise and images 
showed no significant perfusion defects and left ventricular 
size was normal.  A VA angiogram from February 1998 also 
resulted in no findings of valvular or rheumatic heart 
disease.

Analysis:  A compensable increased evaluation for the 
veteran's service-connected residuals of rheumatic fever is 
not warranted.  The service medical records clearly show that 
in late March 1952 the veteran was admitted for an acute 
episode of rheumatic fever.  Following a 12-day admission for 
treatment, and with the principle symptom of painful and 
swollen ankles, he was returned to duty as fit.  He completed 
all military duties until separated in November 1955.  
Records of the service admission show only temporary ankle 
swelling, but no heart abnormality was ever identified either 
during this admission or for the remainder of the veteran's 
active military service.  Additionally, a careful review of 
all clinical evidence on file shows that the veteran is never 
documented by any medical evidence to have ever had a 
recurrence of rheumatic fever, nor is there any clinical 
diagnosis of rheumatic heart disease or valvular heart 
disease anywhere on file.

While the veteran clearly had an acute episode of rheumatic 
fever during service, no residuals of rheumatic fever have 
ever been clinically identified.  Historical complaints of 
chronic chest pain during and subsequent to service were not 
related to any heart disability, but were related to the 
veteran's anxiety disorder.  More recent chest pain during 
the 1990's has routinely been attributed to unstable angina 
pectoris, but angina is also in no way clinically related to 
rheumatic fever in service or to any valvular heart disorder.  
Hypertension and coronary artery disease first became 
manifest decades after the veteran was separated from service 
and these disabilities are not shown to be in any way 
causally related to the veteran's acute episode of rheumatic 
fever during service.  Clearly, the August 1996 VA 
examination report stated unequivocally that coronary artery 
disease would not be related to a history of rheumatic fever.  
While the veteran is shown to have manifested possible heart 
murmurs, such heart murmurs are not shown to be in any way 
disabling and they are also not clinically related to the 
veteran's acute episode of rheumatic fever in service.

While 38 C.F.R. § 4.101 (now superseded) indicated that 
rheumatic heart disease and the effect of superimposed 
arteriosclerotic or hypertensive changes could not usually be 
satisfactorily disassociated or separated so as to permit 
differential service connection, it must again be emphasized 
that the veteran is never shown to have manifested rheumatic 
heart disease.

Moreover, the Board finds that it was error for the RO to 
have rated "residuals of rheumatic fever" under the 
Schedular criteria for rheumatic heart disease (either under 
old or new criteria) because the veteran is not shown to have 
ever had rheumatic heart disease.  Such a rating is not 
justified because there has never been a clinical finding of 
rheumatic heart (valvular) disease and such diagnosis is not 
supported by clinical or laboratory findings.  38 C.F.R. 
§ 4.20 allows analogous ratings for "unlisted conditions" 
but such ratings will be avoided for "doubtful diagnosis or 
for those not fully supported by clinical and laboratory 
findings."  There is no justification for an analogous 
rating because there is and has been schedular criteria for 
rheumatic fever (as discussed above); rheumatic fever is not 
"unlisted."

The (old and new) Schedular criteria for rheumatic fever 
provides a 100 percent evaluation for rheumatic fever as an 
active disease.  No clinic al evidence shows that the veteran 
has active rheumatic fever at present, so the total rating is 
not warranted.  The (old and new) Schedular criteria for 
rheumatic fever provides that if it is not an active disease, 
it should be rated according to its residuals (heart, or 
otherwise).  However, no clinical evidence on file shows or 
even strongly suggests that the veteran has any particular 
disability, of the heart or otherwise, which is attributable 
to or caused or aggravated by the acute episode of rheumatic 
fever during service in 1952.  In accord with Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the Board finds that 
neither the old or new Schedular criteria for rheumatic fever 
is more favorable in application to the present appeal.  

While there are numerous records reflecting the veteran's 
treatment for essential hypertension, coronary artery 
disease, and unstable angina pectoris, no clinical evidence 
relates any of these findings to the veteran's acute episode 
of rheumatic fever in service, decades earlier.  All of these 
heart disorders are shown to have first manifested many years 
after service and there is no evidence attributing them to 
any incident, injury or disease of active service.  The 
August 1996 VA cardiovascular examination report specifically 
stated that any coronary artery disease shown would "not" 
be related to a history of rheumatic fever.  It is also 
noteworthy that no valvular heart disease, which would be 
likely related to such history, is shown.  Accordingly, a 
compensable evaluation for the residuals of rheumatic fever 
is not warranted under any Schedular criteria.  

IV.  Total Rating Based upon Individual Unemployability

Law and Regulation:  Total disability will be considered to 
exist where there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  
Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled person.  38 C.F.R. §§ 3.340, 3.341.  
The ability to overcome the handicap of disability varies 
widely among individuals.  The rating, however, is primarily 
based on the average impairment of earning capacity; that is, 
upon the economic or industrial handicap which must be 
overcome, and not from individual success in overcoming it.  
Full consideration must be given to the unusual physical or 
mental defects in individual cases, to particular effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability, and to the effect of 
combinations of disability.  38 C.F.R. § 4.15.

Total disability ratings may be assigned where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities:  Provided that, if there is only one 
such disability, it shall be rated at 60 percent or more, and 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b) (emphasis added).

Analysis:  The veteran is a high school graduate with some 
small amount of college credits prior to military service.  
He had experience during military service as a barber and as 
a basic laborer.  He also had post service employment in 
various occupations.

The veteran has a 10 percent evaluation for anxiety reaction 
reflective of mild social and industrial impairment which 
decreases work efficiency and ability to perform occupational 
tasks only during periods of significant stress.  He is also 
service connected for residuals of rheumatic fever but, as 
has just been discussed, there are no residuals and this 
results in no disability.  Also as discussed above, the 
veteran has numerous nonservice-connected disabilities, 
including diabetes mellitus, coronary artery disease with 
recent bypass graft, unstable angina pectoris, umbilical 
hernia, essential hypertension, and there are other 
complaints which are not accompanied by confirmed diagnoses.

A clear preponderance of the evidence on file shows that the 
veteran is not objectively or subjectively precluded from 
gainful employment solely by reason of service-connected 
disability.  Service-connected disability only accounts for 
mild impairment due to anxiety.  Mild anxiety alone would not 
preclude the veteran himself or the average individual from 
obtaining or maintaining substantially gainful employment.  
If the veteran is indeed unable to work, this inability is 
clearly attributable to his multiple and much more serious 
nonservice-connected disabilities.  A total rating based upon 
individual unemployability due to service-connected 
disability may only be awarded upon consideration of service-
connected disability.

The veteran's 10 percent combined service-connected 
evaluation does not meet the schedular requirements for a 
total rating in accordance with 38 C.F.R. § 4.16.  If there 
is only one compensable disability, that disability must be 
rated at 60 percent or more and if there are two or more 
disabilities, there must be at least one ratable at 
40 percent or more and sufficient additional disability to 
bring his combined rating to 70 percent or more.  Id.  The 
veteran's 10 percent evaluation for anxiety does not meet or 
even closely approximate the criteria for a total rating.  
Clearly, his most recent hospitalization records for coronary 
artery disease with recent bypass graft surgery demonstrates 
that the veteran's most recent inability to work is due to 
disabilities which are unrelated to service.  Accordingly, a 
total rating based upon unemployability due to service 
connected disability is not warranted.


ORDER

The application to reopen a claim for service connection for 
a duodenal ulcer is denied.

Entitlement to service connection for coronary artery disease 
secondary to service-connected rheumatic fever is denied.

Entitlement to an increased (compensable) evaluation for the 
residuals of rheumatic fever is denied.

Entitlement to a total rating based upon individual 
unemployability due to service-connected disability is 
denied.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals



 

